PER CURIAM.
We reverse the trial court’s order denying Appellant’s Petition to Relocate, as the order’s relevant factual findings are not supported by competent, substantial evidence. We remand with directions to grant Appellant’s petition to relocate, incorporating Appellant’s proposed revised *260agreement to facilitate time-sharing with the children by transporting the children to Jacksonville, Florida. In addition, the trial court shall require Appellant to provide Appellee’s lodging expenses in Virginia to facilitate time-sharing in Virginia, as agreed by Appellant.
REVERSED AND REMANDED.
PADOVANO, THOMAS, and CLARK, JJ., concur.